 

Exhibit 10.2

AGREEMENT

This AGREEMENT is made and entered into by and between Advanced Magnetics, Inc.,
having its principal place of business at 61 Mooney St., Cambridge, MA 02138,
and FoxKiser Development Partners LLC, having its principal place of business at
750 17th St., N.W., Suite 1100, Washington, DC 20006.

In consideration of mutual agreements and covenants set forth below, Advanced
Magnetics and FoxKiser agree as follows.


1.                                      DEFINITIONS

As used in this Agreement, the following terms shall have the following
definitions:


1.1                                 AFFILIATE. “AFFILIATE” OF A PARTY SHALL MEAN
ANY COMPANY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH PARTY.
FOR PURPOSES OF THIS SECTION, “CONTROL” SHALL MEAN (A) IN THE CASE OF CORPORATE
ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF AT LEAST FIFTY PERCENT (50%) OF THE
STOCK OR SHARES HAVING THE RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS, AND (B)
IN THE CASE OF NON-CORPORATE ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF AT LEAST
FIFTY PERCENT (50%) OF THE EQUITY INTEREST WITH POWER TO DIRECT THE MANAGEMENT
AND POLICIES OF SUCH NON-CORPORATE ENTITIES. A COMPANY SHALL BE CONSIDERED AN
“AFFILIATE” FOR ONLY SO LONG AS SUCH OWNERSHIP OR CONTROL EXISTS.


1.2                                 COMBIDEX PRODUCTS. “COMBIDEX PRODUCTS” SHALL
MEAN AN ADVANCED MAGNETICS LYMPH NODE IMAGING AGENT CONTAINING FERUMOXTRAN-10,
ALONE OR IN COMBINATION WITH ANY OTHER ACTIVE INGREDIENT.


1.3                                 FDA. “FDA” MEANS THE UNITED STATES FOOD AND
DRUG ADMINISTRATION.


1.4                                 FIRST COMMERCIAL SALE.  “FIRST COMMERCIAL
SALE” MEANS THE FIRST COMMERCIAL SALE OF A COMBIDEX PRODUCT BY ADVANCED
MAGNETICS, ITS AFFILIATES, OR ITS LICENSEES.


1.5                                 NET SALES:  “NET SALES” SHALL MEAN THE GROSS
AMOUNT RECEIVED BY ADVANCED MAGNETICS, ITS AFFILIATES AND LICENSEES FROM AN
UNRELATED THIRD PARTY ON SALES OR OTHER DISPOSITIONS OF COMBIDEX PRODUCTS IN THE
TERRITORY, LESS THE FOLLOWING ITEMS:  (A) TRADE, CASH AND QUANTITY DISCOUNTS,
ALLOWANCES AND REBATES ACTUALLY ALLOWED AND TAKEN DIRECTLY WITH RESPECT TO SUCH
SALES OR DISPOSITION, (B) TARIFFS, DUTIES, EXCISES, VALUE-ADDED AND SALES TAXES
OR OTHER TAXES IMPOSED UPON AND PAID WITH RESPECT TO SUCH SALES OR DISPOSITIONS
(EXCLUDING NATIONAL, STATE AND LOCAL TAXES BASED ON INCOME); (C) ACTUAL AMOUNTS
REPAID OR CREDITED BY REASONS OF REJECTIONS, DEFECTS, RECALLS AND RETURNS OR
BECAUSE OF REBATES OR RETROACTIVE PRICE REDUCTIONS; AND (D) FREIGHT, POSTAGE,
INSURANCE AND OTHER TRANSPORTATION CHARGES SEPARATELY INVOICED BY SHIPPING SUCH
COMBIDEX PRODUCTS.


1.6                                 PARTY. “PARTY” SHALL MEAN EITHER ADVANCED
MAGNETICS OR FOXKISER, AS APPLICABLE. “PARTIES” SHALL MEAN ADVANCED MAGNETICS
AND FOXKISER, COLLECTIVELY.


--------------------------------------------------------------------------------


 


1.7                                 SERVICES. “SERVICES” SHALL MEAN THOSE
PROFESSIONAL SERVICES PROVIDED BY FOXKISER OR ITS AFFILIATES IN CONNECTION WITH
ADVANCED MAGNETICS’ APPLICATION FOR FDA APPROVAL OF A COMBIDEX PRODUCT. AFTER
FINAL APPROVAL OF THE COMBIDEX PRODUCT, COMPENSATION FOR ANY FURTHER SERVICES
PROVIDED BY FOXKISER SHALL BE GOVERNED BY A SEPARATE AGREEMENT BETWEEN THE
PARTIES.


1.8                                 TERRITORY. “TERRITORY” SHALL MEAN THE UNITED
STATES.


2.                                      CONSIDERATION FOR SERVICES


2.1                                 FEES.  FOR SERVICES RENDERED BY FOXKISER
UNDER THIS AGREEMENT, ADVANCED MAGNETICS SHALL PAY TO FOXKISER A FIXED FEE IN
THE AMOUNT OF $250,000 WITHIN SIXTY (60) DAYS OF THE DATE OF FIRST COMMERCIAL
SALE.


2.2                                 EXPENSES. ADVANCED MAGNETICS SHALL REIMBURSE
FOXKISER FOR ALL REASONABLE AND NECESSARY OUT-OF-POCKET CASES AND EXPENSES
INCURRED BY FOXKISER IN CONNECTION WITH PROVIDING SERVICES UNDER THIS AGREEMENT,
INCLUDING PAYMENTS MADE TO CONSULTANTS, ADVISORS OR OTHER THIRD PARTIES RETAINED
BY FOXKISER WITH PRIOR CONSENT OF ADVANCED MAGNETICS. THESE EXPENSES WILL BE
PAID BY ADVANCED MAGNETICS WITHIN THIRTY (30) DAYS AFTER RECEIPT OF AN INVOICE
FROM FOXKISER.


2.3                                 ROYALTIES.  IN FURTHER CONSIDERATION OF
SERVICES PROVIDED BY FOXKISER UNDER THIS AGREEMENT, ADVANCED MAGNETICS SHALL PAY
TO FOXKISER A ROYALTY EQUAL TO THREE PERCENT (3%) OF THE NET SALES OF ANY
COMBIDEX PRODUCT SOLD OR OTHERWISE DISPOSED OF BY ADVANCED MAGNETICS, ITS
AFFILIATES OR LICENSEES. ROYALTIES SHALL COMMENCE ON THE DATE OF FIRST
COMMERCIAL SALE AND SHALL CONTINUE UNTIL THE DATE SIX (6) MONTHS AFTER THE DATE
OF MARKET INTRODUCTION OF AN FDA-APPROVED GENERIC VERSION OF A COMBIDEX PRODUCT.
ALL ROYALTIES DUE UNDER THIS SECTION SHALL BE PAID WITHIN SIXTY (60) DAYS AFTER
THE END OF EACH CALENDAR QUARTER BY WIRE TRANSFER TO SUCH BANK AND ACCOUNT AS
FOXKISER MAY FROM TIME TO TIME DESIGNATE IN WRITING. ALL SUCH PAYMENTS SHALL BE
MADE IN U.S. DOLLARS. ALL PAYMENTS DUE UNDER THIS SECTION, BUT NOT PAID BY
ADVANCED MAGNETICS ON THE DUE DATE, SHALL BEAR INTEREST AT THE U.S. PRIME RATE
OF CITIBANK N.A., WHICH SHALL ACCRUE ON THE BALANCE OF UNPAID AMOUNTS
OUTSTANDING FROM THE DATE ON WHICH PORTIONS OF SUCH AMOUNT BECOME DUE AND OWING
UNTIL PAYMENT IS MADE IN FULL.


3.                                      ROYALTY REPORTS


3.1                                 CONTENTS OF ROYALTY REPORTS. ADVANCED
MAGNETICS SHALL DELIVER TO FOXKISER WITHIN SIXTY (60) DAYS AFTER THE END OF EACH
CALENDAR QUARTER, BEGINNING WITH THE CALENDAR QUARTER IN WHICH THE FIRST
COMMERCIAL SALE OCCURS, A WRITTEN REPORT DESCRIBING, FOR THE APPLICABLE QUARTER:
(A) THE GROSS SALES OF EACH COMBIDEX PRODUCT BY ADVANCED MAGNETICS, ITS
AFFILIATES, AND LICENSEES, TOGETHER WITH THE DEDUCTIONS THEREFROM AND RESULTING
NET SALES; AND (B) THE TOTAL ROYALTY DUE ON SUCH NET SALES UNDER THIS AGREEMENT.
EACH REPORT SHALL BE ACCOMPANIED BY FULL PAYMENT TO FOXKISER OF THE ROYALTIES
PAYABLE UNDER THIS AGREEMENT.

2


--------------------------------------------------------------------------------


 


3.2                                 ROYALTIES MISTAKENLY PAID ON RETURNED
COMBIDEX PRODUCTS.  IF ADVANCED MAGNETICS PAYS A ROYALTY ON A COMBIDEX PRODUCT
WHICH HAS BEEN OR IS SUBSEQUENTLY RETURNED TO ADVANCED MAGNETICS OR ITS
AFFILIATE OR LICENSEE, THE AMOUNT OF THE ROYALTY SO PAID SHALL BE DEEMED A
NON-REFUNDABLE CREDIT AGAINST ROYALTIES PAYABLE BY ADVANCED MAGNETICS FOR
SUBSEQUENT CALENDAR QUARTERS.


3.3                                 BOOKS AND RECORDS.  ADVANCED MAGNETICS
AGREES TO MAKE AND KEEP, AND AGREES TO CAUSE ITS AFFILIATES AND LICENSEES TO
MAKE AND KEEP, FULL AND ACCURATE BOOKS AND RECORDS IN SUFFICIENT DETAIL TO
ENABLE ROYALTIES PAYABLE UNDER THIS AGREEMENT TO BE ACCURATELY DETERMINED. ON
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO ADVANCED MAGNETICS, FOXKISER AND ITS
CERTIFIED PUBLIC ACCOUNTANTS, ON ONE OCCASION DURING EACH CALENDAR YEAR, SHALL
HAVE REASONABLE ACCESS TO SUCH BOOKS AND RECORDS OF ADVANCED MAGNETICS AND ITS
AFFILIATES AND LICENSEES PERTAINING TO ACTIVITIES UNDER THIS AGREEMENT, AND
SHALL HAVE THE RIGHT TO MAKE COPIES FROM THOSE RECORDS AT FOXKISER’S EXPENSE.
FOXKISER AND ITS CERTIFIED PUBLIC ACCOUNTANTS SHALL HAVE SUCH ACCESS AT
REASONABLE TIMES DURING NORMAL BUSINESS HOURS. PROMPT ADJUSTMENT SHALL BE MADE
BY THE PROPER PARTY TO COMPENSATE FOR ANY ERRORS OR OMISSIONS DISCLOSED BY SUCH
AUDIT. FOXKISER AGREES TO HOLD CONFIDENTIAL ALL INFORMATION LEARNED IN THE
COURSE OF ANY EXAMINATION OF BOOKS AND RECORDS UNDER THIS AGREEMENT, EXCEPT WHEN
IT IS NECESSARY FOR FOXKISER TO REVEAL SUCH INFORMATION IN ORDER TO ENFORCE ITS
RIGHTS UNDER THIS AGREEMENT, WHEN DISCLOSURE IS COMPELLED BY LAW, OR WHEN SUCH
INFORMATION IS PUBLICLY AVAILABLE WITHOUT BREACH BY FOXKISER.


3.4                                 REPORTS CONCLUSIVELY CORRECT.  IN THE
ABSENCE OF FRAUD, ALL REPORTS AND PAYMENTS NOT DISPUTED AS TO CORRECTNESS BY
FOXKISER WITHIN THREE (3) YEARS AFTER RECEIPT SHALL THEREAFTER CONCLUSIVELY BE
DEEMED CORRECT FOR ALL PURPOSES.


4.                                      TERM AND TERMINATION


4.1                                 TERM OF AGREEMENT.  UNLESS TERMINATED
EARLIER IN ACCORDANCE WITH SECTION 4.2, THIS AGREEMENT SHALL BECOME EFFECTIVE ON
THE FIRST DATE ON WHICH BOTH PARTIES HAVE EXECUTED THIS AGREEMENT AS PROVIDED
BELOW, AND SHALL CONTINUE IN FORCE UNTIL ALL ROYALTIES DUE UNDER THIS AGREEMENT
HAVE BEEN PAID IN FULL.


4.2                                 TERMINATION FOR MATERIAL BREACH.  UPON ANY
MATERIAL BREACH OF THIS AGREEMENT BY EITHER PARTY, THE OTHER PARTY MAY TERMINATE
THIS AGREEMENT BY PROVIDING SIXTY (60) DAYS’ WRITTEN NOTICE TO THE BREACHING
PARTY, SPECIFYING THE MATERIAL BREACH. THE TERMINATION SHALL BECOME EFFECTIVE AT
THE END OF THE SIXTY (60) DAY PERIOD UNLESS. (A) THE BREACHING PARTY CURES SUCH
BREACH DURING THAT PERIOD, OR (B) THE PARTIES AGREE TO CONTINUE THE AGREEMENT
DESPITE THE BREACH. ANY DISPUTE AS TO WHETHER A MATERIAL BREACH HAS OCCURRED
SHALL BE RESOLVED BY BINDING ARBITRATION.


4.3                                 PAYMENT OBLIGATIONS CONTINUE.  UPON
TERMINATION OF THIS AGREEMENT, NOTHING SHALL BE CONSTRUED TO RELEASE ADVANCED
MAGNETICS FROM ITS OBLIGATIONS TO PAY FOXKISER ANY AND ALL FEES, EXPENSES AND
ROYALTIES EARNED UNDER THIS AGREEMENT.

3


--------------------------------------------------------------------------------


 


5.                                      MISCELLANEOUS


5.1                                 ASSIGNMENTS.  THIS AGREEMENT AND ANY AND ALL
OF THE RIGHTS AND OBLIGATIONS OF ANY PARTY SHALL NOT BE ASSIGNED, DELEGATED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF, BY OPERATION OF LAW OR OTHERWISE,
WITHOUT THE PRIOR WRITTEN CONSENT OF BOTH PARTIES, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.


5.2                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED, INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.


5.3                                 WAIVER.  A WAIVER OF ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED AS A CONTINUING WAIVER OF
OTHER BREACHES OF THE SAME OR OTHER PROVISIONS OF THIS AGREEMENT.


5.4                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
TO BE SENT UNDER THIS AGREEMENT SHALL BE GIVEN BY FACSIMILE TRANSMISSION OR BY
REGISTERED OR RECORDED DELIVERY LETTER TO THE PARTIES, TO THE ATTENTION OF ALLAN
FOX OF FOXKISER AND JEROME GOLDSTEIN FOR ADVANCED MAGNETICS AT THEIR RESPECTIVE
PRINCIPAL PLACES OF BUSINESS AS SET FORTH IN THE FIRST PARAGRAPH OF THIS
AGREEMENT. ANY PROPERLY ADDRESSED NOTICE GIVEN BY FACSIMILE SHALL BE DEEMED TO
HAVE BEEN RECEIVED AT THE TIME OF DISPATCH, UNLESS THAT DATE IS NOT A BUSINESS
DAY, IN WHICH CASE THE DATE OF DEEMED RECEIPT SHALL BE THE NEXT SUCCEEDING
BUSINESS DAY, ANY PROPERLY ADDRESSED NOTICE GIVEN BY REGISTERED OR RECORDED
DELIVERY LETTER SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE FIRST PROPERLY
DOCUMENTED DATE OF ACTUAL RECEIPT.


5.5                                 ENTIRE UNDERSTANDING.  THIS AGREEMENT
BETWEEN THE PARTIES EMBODIES THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


5.6                                 AMENDMENTS.  ANY AMENDMENT OR MODIFICATION
OF ANY PROVISION OF THIS AGREEMENT MUST BE IN WRITING, DATED AND SIGNED BY EACH
PARTY.


5.7                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND EACH PROPERLY EXECUTED COUNTERPART
SHALL BE DEEMED TO BE AN ORIGINAL.


5.8                                 DISPUTE RESOLUTION.  ALL DISPUTES UNDER THIS
AGREEMENT, INCLUDING DISAGREEMENTS WITH RESPECT TO THE CALCULATION OF ROYALTIES,
SHALL BE RESOLVED BY BINDING ARBITRATION.

IN WITNESS WHEREOF, the Parties have signed this Agreement as indicated below.

ADVANCED MAGNETICS, INC.

 

FOXKISER DEVELOPMENT PARTNERS LLC

 

 

 

 

 

 

 

By:

 

/s/ Jerome Goldstein

 

By:

 

/s/ Allan Fox

 

 

 

 

 

 

 

Date:

 

April 19, 2002

 

Date:

 

April 17, 2002

 

4


--------------------------------------------------------------------------------